J-S26037-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PETER JAMES SOROKAPUT                      :
                                               :
                       Appellant               :   No. 583 MDA 2022

              Appeal from the PCRA Order Entered March 23, 2022
     In the Court of Common Pleas of Schuylkill County Criminal Division at
                        No(s): CP-54-CR-0000645-2019


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED: AUGUST 16, 2022

        Appellant Peter James Sorokaput appeals from the Order entered in the

Court of Common Pleas of Schuylkill County on March 23, 2022, denying his

timely, first petition filed pursuant to the Post Conviction Relief Act (PCRA).1

Following our review, we affirm.

        A prior panel of this Court briefly summarized the relevant facts and

procedural history herein as follows:

               The facts and procedural history of this case are undisputed.
        Briefly, on November 21, 2019, Appellant pleaded guilty to three
        counts of rape of a child, two counts of aggravated indecent
        assault, two counts of incest of minor under the age of 13 years,
        two counts of corruption of minors, two counts of endangering the
        welfare of children, two counts of indecent assault, and four
        counts of indecent exposure.1 On December 13, 2019, the trial
        court sentenced Appellant to an aggregate term of 30 to 60 years’
        imprisonment. Appellant did not file any post-sentence motion.
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   42 Pa.C.S.A. §§ 9541-9546.
J-S26037-22


       Instead, he timely appealed. The trial court directed Appellant to
       file a Pa.R.A.P. 1925(b) statement of errors complained of on
       appeal. Appellant complied, raising a single assertion of error
       whereby he challenged only the discretionary aspects of
       sentencing. In response, the trial court issued a Pa.R.A.P. 1925(a)
       opinion.[2]
       ___
       118 Pa.C.S.A. §§ 3121(c), 3125(b), 4302(b)(1), 6301(a)(1)

       (ii), 4304(a)(1), 3126(a)(7), and 3127(a), respectively.

Commonwealth             v.     Sorokaput,       241   A.3d   421    (Pa.Super.

2020), reargument denied (Dec. 17, 2020), appeal denied, 252 A.3d 1077

(Pa. 2021), cert. denied, Sorokaput v. Pennsylvania, 142 S. Ct. 172, 211

L. Ed. 2d 68 (Oct. 4, 2021).

        Finding Appellant had waived his challenges to the discretionary

aspects of his sentence and to the voluntariness of his guilty plea, this Court

affirmed Appellant’s judgment of sentence on October 14, 2020.3 See id. On

       October 21, 2020, Appellant's counsel filed an Application for

Reargument with this Court which was denied on December 17, 2020.

Appellant filed a Petition for Allowance of Appeal to the Pennsylvania Supreme

Court, and the Court denied the same on April 21, 2021. The United States

Supreme Court denied Appellant’s writ of certiorari on October 4, 2021.



____________________________________________


2 The victims of Appellant’s sexual abuse were his daughters who were ages
four (4) and six (6), at the time.
3 We found the sentencing issue waived as it had not been raised during the

sentencing hearing or in a timely post-sentence motion to modify Appellant’s
sentence. We deemed the challenge to the voluntary nature of Appellant’s
guilty plea waived due to Appellant’s failure to include it in his Rule 1925(b)
Statement. See Pa. R.A.P.1925(b)(vii).

                                           -2-
J-S26037-22


      Prior to the resolution of his direct appeal, Appellant filed numerous pro

se motions including a Motion for Leave to File Post Sentence Motion Nunc Pro

Tunc which the trial court treated as a request for post-conviction relief.

Counsel was appointed and ultimately filed a motion to withdraw on January

27, 2021. Thereafter, on February 5, 2021, Appellant filed a pro se Motion

for Post Conviction Collateral Relief. On December 1, 2021, the trial court

reinstated Appellant’s PCRA Petition and re-appointed PCRA counsel.          On

December 17, 2021, PCRA counsel filed an Amended PCRA Petition wherein

he raised various claims of ineffective assistance of trial counsel.

      A PCRA hearing was held on February 24, 2022, at which time trial

counsel testified, and Appellant presented testimony on his own behalf.

Following the hearing, the PCRA court denied Appellant’s petition on March

23, 2022.

      Appellant filed a timely appeal on April 19, 2022, and both he and the

trial court have complied with Pa.R.A.P. 1925.

     In his brief, Appellant presents the following issues for our review:

         1. Whether the [PCRA] court erred by failing to find trial
            counsel ineffective for advising the Defendant/Appellant to
            enter a general plea to all of the charges and not explaining
            the implications of doing so?

         2. Whether [the PCRA] court erred by failing to find trial
            counsel ineffective for failing to file a motion to suppress
            Defendant/Appellant’s verbal and written confessions which
            were obtained in violation of Defendant/Appellant’s rights?

         3. Whether [the PCRA] court erred by failing to find trial
            counsel ineffective for failing to file a post-sentence motion

                                      -3-
J-S26037-22


            to modify sentence after being requested to do so by the
            Defendant/Appellant?

Brief for Appellant at 3.

       Our standard of review from the denial of a PCRA petition “is limited to

examining whether the PCRA court's determination is supported by the

evidence of record and whether it is free of legal error.” Commonwealth v.

Ousley, 21 A.3d 1238, 1242 (Pa.Super. 2011) (citation omitted). “The PCRA

court's credibility determinations, when supported by the record, are binding

on this Court; however, we apply a de novo standard of review to the PCRA

court's legal conclusions.” Commonwealth v. Mitchell, 105 A.3d 1257,

1265 (Pa. 2014) (citation omitted).

      Counsel is presumed to be effective.       Commonwealth v. Hopkins,

231 A.3d 855, 871 (Pa.Super. 2020), appeal denied, 242 A.3d 908 (Pa. 2020).

To establish a claim of ineffective assistance of counsel, a defendant “must

show, by a preponderance of the evidence, ineffective assistance of counsel

which, in the circumstances of the particular case, so undermined the truth-

determining process that no reliable adjudication of guilt or innocence could

have taken place.” Commonwealth v. Turetsky, 925 A.2d 876, 880

(Pa.Super. 2007) (citation omitted). The burden is on the defendant to prove

all three of the following prongs: “(1) the underlying claim is of arguable merit;

(2) that counsel had no reasonable strategic basis for his or her action or

inaction; and (3) but for the errors and omissions of counsel, there is a




                                      -4-
J-S26037-22


reasonable probability that the outcome of the proceedings would have been

different.” Id. (citation omitted). We have explained that:

          [a] claim has arguable merit where the factual
          averments, if accurate, could establish cause for
          relief. See Commonwealth v. Jones, 583 Pa. 130, 876
          A.2d 380, 385 ( [Pa.] 2005) (“if a petitioner raises
          allegations, which, even if accepted as true, do not
          establish the underlying claim ..., he or she will have
          failed to establish the arguable merit prong related to
          the claim”). Whether the facts rise to the level of
          arguable merit is a legal determination.
               The test for deciding whether counsel had a
          reasonable basis for his action or inaction is whether no
          competent counsel would have chosen that action or
          inaction, or, the alternative, not chosen, offered a
          significantly greater potential chance of success.
          Counsel's decisions will be considered reasonable if they
          effectuated his client's interests. We do not employ a
          hindsight analysis in comparing trial counsel's actions
          with other efforts he may have taken.
               Prejudice is established if there is a reasonable
          probability that, but for counsel's errors, the result of the
          proceeding would have been different. A reasonable
          probability is a probability sufficient to undermine
          confidence in the outcome.

Commonwealth v. Stewart, 84 A.3d 701, 707 (Pa.Super. 2013) (some

internal quotations and citations omitted).

      “[B]oilerplate allegations and bald assertions of no reasonable
      basis and/or ensuing prejudice cannot satisfy a petitioner's burden
      to prove that counsel was ineffective.” Commonwealth v.
      Paddy, 609 Pa. 272, 15 A.3d 431, 443 (2011). Moreover, “[a]
      failure to satisfy any prong of the ineffectiveness test requires
      rejection of the claim of ineffectiveness.” Commonwealth v.
      Daniels, 600 Pa. 1, 963 A.2d 409, 419 (2009) (citation omitted).

Commonwealth v. Sandusky, 203 A.3d 1033, 1044 (Pa.Super. 2019),

appeal denied, 654 Pa. 568 (Pa. 2019).


                                      -5-
J-S26037-22


      Herein, Appellant initially asserts that due to the coercive nature of his

interview with police on February 21, 2019, trial counsel had no reasonable

basis for failing to file a motion to suppress his verbal and written confessions.

Appellant reasons that the Commonwealth’s case hinged on those confessions,

and due to the absence of physical evidence of the alleged sexual assault of

the minor victims, it is unlikely any charges would have been filed had

Appellant not confessed.     Appellant posits the even if charges had been

brought against him without his confessions, his likelihood of obtaining a not

guilty verdict would have been greatly increased. Brief for Appellant at 13-

14.

      With regard to the second issue he presents on appeal, Appellant’s

entire argument is as follows:

                Trial counsel in this case was of the opinion that the
      Commonwealth had a very strong case and advised [Appellant] to
      enter into a general plea of guilt to all of the charges pending
      against him. ( PCRA T. pg. 10) It is inexplicable why counsel would
      advise his client to enter into a plea of guilt to all of the pending
      charges and forego a trial. The worse [sic] case scenario by
      proceeding to trial would be to be found guilty to all the charges.
      By advising [Appellant] to forego a trial, it relieved the
      Commonwealth of proving each and every element of each and
      every charge beyond a reasonable doubt. It also negated the
      possibility of being acquitted on at least some of the charges.
      There is no reasonable basis for trial counsel to advise [Appellant]
      to forego his right to a trial and simply enter a plea of guilt to all
      of the charges in this matter.

Brief for Appellant at 16.

      In support of his third claim, Appellant avers trial counsel failed to file

a timely post-sentence motion to modify his sentence after Appellant directed

                                      -6-
J-S26037-22


counsel to do so. While Appellant admits counsel filed a timely direct appeal

with this Court, he stresses that we found the challenges he presented therein

to be waived and baldly concludes this Court should find that trial counsel had

been ineffective in light of his inaction. Id. at 17-18.

     After a thorough review of the certified record, the hearing transcripts,

the applicable law, and the comprehensive and well-reasoned Opinion of

the Honorable Christopher W. Hobbs we conclude there is no merit to

Appellant's claims. Accordingly, we affirm on the basis of the PCRA court’s

March 23, 2022,     Opinion.   See PCRA Court Opinion, 3/23/22, at 1-10

(concluding (1) there was no evidence in the record to support Appellant’s

bald allegations that he had been coerced to enter a general guilty plea, and

his Written Guilty Plea form belied those contentions; (2) the transcript of the

Sentencing Hearing corroborates trial counsel’s testimony that he sought a

concurrent sentence rather than a consecutive sentence and disproves

Appellant’s contention he did not know the difference between those two

sentencing schemes; (3) there were no meritorious grounds upon which trial

counsel could have filed a suppression motion because Appellant never

articulated any credible reason either to counsel or to the trial court as to why

he felt pressured to plead guilty; (4) Appellant never instructed trial counsel

to file a motion to modify his sentence, but instead stated he wanted to file

an appeal; even if Appellant expressed a desire to file a motion to modify his




                                      -7-
J-S26037-22


sentence, such motion would “have little to no chance of success given the

horrendous accusations to which [Appellant] had just plead guilty.”).

      The parties are instructed to attach a copy of the PCRA court’s March

23, 2022, Opinion to all future filings.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/16/2022




                                      -8-